EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The title has been amended to be more descriptive to the following:
VOLTAGE MONITORING SYSTEM FOR A NEGATIVE SUPPLY VOLTAGE 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/1/20 has been considered by the examiner.
Allowable Subject Matter
 	Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art discloses voltage monitoring a negative supply voltage using a first comparator and a second sense comparator, but does not disclose the claimed structure. The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a comparator arranged to 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naso (US 5,168,174), Miyatake (US 2010/0164607), Sim (US 2003/0197546) and Uchikoba (US 2003/0098736) disclose regulating a charge pump . 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839